Exhibit 10.13

ASSIGNMENT AND ASSUMPTION OF LEASES

 

THE STATE OF TEXAS      §         §            KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF HARRIS      §   

THAT, CY FAIR SURGICAL PROPERTIES, LTD., a Texas limited partnership
(“Assignor”) hereby transfers, assigns and sets over unto HC-11250 FALLBROOK
DRIVE, LLC, a Delaware limited liability company (“Assignee”), any and all
leases (the “Leases”) with tenants demising space in the premises (the
“Premises”) described in Exhibit A attached hereto and made a part hereof for
all purposes, and the Leases, together with all amendments thereto and
modifications thereof, are more particularly described on the rent roll attached
hereto as Exhibit B and made a part hereof for all purposes.

TO HAVE AND TO HOLD the Leases, together with any and all security deposits,
prepaid rents, rights and appurtenances thereto in anywise belonging to Assignor
unto Assignee, its successors, legal representatives and assigns FOREVER, and
Assignor does hereby bind itself and its successors and assigns to WARRANT AND
FOREVER DEFEND all and singular the ownership of the landlord’s interest in the
Leases unto Assignee, its successors, and assigns, against every person
whomsoever lawfully claiming or to claim the same or any part thereof by,
through or under Assignor, but not otherwise.

Assignor indemnifies and agrees to hold Assignee harmless from and against any
loss, cost, damage or expense incurred by Assignee and arising from or in
connection with any liabilities or obligations of the landlord under the Leases
(including specifically, without limitation, the liabilities and obligations of
the landlord under the Leases with respect to security deposits) attributable to
the period prior to the date hereof and Assignor shall be solely liable for such
liabilities and obligations.

Assignee, by its acceptance hereof, agrees to assume and indemnify and hold
Assignor harmless from and against all liabilities and obligations of the
landlord under the Leases (including specifically, without limitation, the
liabilities and obligations of the landlord under the Leases with respect to
security deposits, the receipt of which Assignee acknowledges was made by credit
to Assignee to the extent shown on the closing statement for Assignee’s
acquisition of the Premises) to the extent same arise or are otherwise
attributable to the period from and after the date hereof, but not otherwise;
provided, however, (a) Assignee shall have no liability to indemnify and hold
Assignor harmless from and against any liability or obligation arising under the
Leases prior to the date hereof even though same may be subject to a claim
brought after the date hereof; and (b) Assignee shall have no liability for the
payment of any tenant finish costs or leasing commissions attributable to any of
the Leases (including any commissions payable in connection with any renewal or
expansion thereof) except as and to the extent expressly set forth on Exhibit C
attached hereto and made a part hereof for all purposes, but not otherwise.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor has executed this instrument as of (but not
necessarily on) this 31st day of July, 2014.

 

WITNESSES:    ASSIGNOR:   

CY FAIR SURGICAL PROPERTIES, LTD.,

a Texas limited partnership

/s/ Josh Hill

Print Name: Josh Hill

  

    By: Cy Fair Outpatient Care Properties,

    L.L.C., its general partner

/s/ Jennifer Campbell

Print Name: Jennifer Campbell

       By:  

/s/ Jeremy Tasset

  Jeremy Tasset, Secretary Treasurer

   ASSIGNEE:    HC-11250 FALLBROOK DRIVE, LLC,
a Delaware limited liability company

/s/ Miles Callahan

Print Name: Miles Callahan

   By:    Carter Validus Operating
Partnership II, LP a Delaware limited
partnership, Its Sole Member

/s/ Anatalia Sanchez

Print Name: Anatalia Sanchez

      By:    Carter Validus Mission
Critical REIT II, Inc., a
Maryland corporation, Its
General Partner         

By: /s/ John E. Carter

Name: John E. Carter

Its: CEO



--------------------------------------------------------------------------------

Exhibit A

Leases

Amended and Restated Lease Agreement, dated April 1, 2014, between Cy Fair
Surgical Properties, Ltd., a Texas limited partnership, as landlord, and Cy Fair
Surgical Center, Ltd., as tenant



--------------------------------------------------------------------------------

Exhibit B

Rent Roll



--------------------------------------------------------------------------------

Exhibit C

Assignee Liabilities

Upon completion of the Tenant Improvements, Assignee shall be responsible for
payment to Tenant of the “Improvement Allowance” and “FF&E Allowance” (as such
terms are defined in the Lease described in Exhibit A hereto) pursuant to the
terms of such Lease.